 230DECISIONSOF NATIONALLABOR RELATIONS BOARDCordura Publications,Inc., d/b/a Mitchell Manuals,Inc.andErnie Herwehe.Case 21-CA-2341330 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 19 August 1985 Administrative Law JudgeJames S. Jenson issuedthe attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in opposi-tion, cross-exceptions, and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecisionand Order.The judge found that the Respondent did notviolate Section 8(a)(1) by discharging employeesHerwehe, Smith, and Clark for authoring and dis-tributing a letter to, inter alia, the chairman of theboard of Respondent's parent corporation. TheGeneral Counsel excepts, contending that an analy-sis of the letter reveals that it is directly related tothe employees' wages, hours, and working condi-tionsand that therefore the authoring and distribu-tionof the letter constituted protected activityunder the Act. For the reasons set forth below, wefind, contrary to the judge, that the employees' ac-tivitieswere protected by the Act and, consequent-ly, that the Respondent violated Section 8(a)(l) bydischarging the employees.The facts are fully set forth in the judge's deci-sion. In brief, on 30 August 19841 a meeting, ap-parently initiated by alleged discriminateeHer-wehe, was held among some of the Respondent'semployees, including the three discriminatees andAssistantManagingEditor Schmidt. Among theitems discussed were employee morale, more pay,providing employees with business cards, and keysto the premises. On 31 August a second meetingwas held among the same employees, Schmidt, andManaging Editor Yeoman, at which the same mat-terswere discussed. The meeting concluded withYeoman stating that he would present the employ-ees' concerns to the necessary people and reportback to them the following Friday. Later that dayHerwehe asked Yeoman what he thought about themeeting.Yeoman asked Herwehe what the em-ployees were trying to accomplish, and was told1Unless otherwise indicated all dates are in 1984"higher wages." Apparently unsatisfied with Yeo-man's responses during the discussion,2Herweheleft a note stating that he did not feel well and wasgoing home.Clark,Smith,and another employeealso left notes or told Schmidt personally that theywere sick and going home.On 4 September Herwehe, Clark, Smith, andClifford Jim3 signed and mailed a letter to Dr.Friedman, chairman of the board of Cordura Cor-poration, the parent company of the Respondent.4The letter reads as follows:Dr. Friedman; [sic]MitchellManualsCollisionEstimatingGuide, "Cordura's mainstay," as reported byForbesMagazine;iswell thought of in theautomobile industry and has much credibilityat this point.Because of our combined extensive experi-ence in the automotive collision field, we theundersignedaregreatlydisturbedby thepresent labor practices utilized byMitchellManuals Collision Estimating Guide.In the history of the M.C.E.G., less than 2%of over 14,000 necessary time studies regard-ing labor requirements have been attained.Lack of consideration by management for theconcerns of the industry in which we setstandards has brought about current practicesinvolving limited, inaccurate labor research.At present there is only one full time laboreditor. The suppressive actions ofpresent man-agement in restraining our efforts to bringabout positive change can and will cause seri-ous repercussions involving manufacturers andsafety standards.Changesmust be made to upgrade andmaintainthe "heart" of Cordura'smainstay,not only for the credibility and future of theproduct but also for the industry and publicdepending on our expertise.Becauseof the individualized characteristicsof a department responsible for the credibilityof our product, a seperate [sic] labor depart-ment is essential.Using our combined 60 plusyears of actual hands on collision labor andmanagerialexperience, the labor department2The judge noted that while there was disagreement about preciselywhat Yeoman responded,Herwehe told Clark and Smith that the em-ployees could expect at most a 1-or 2-percent raise at their next evalua-tion which was about a year away.8 Jim had resigned from the Respondent's employ on 31 August.4Copies of the letter were also either mailed or hand delivered toSims, the president of the parent Cordura Corporation;Evanoff,the Re-spondent's president; Opelt,the Respondent's senior vice president of fi-nance;Ferrier,theRespondent's senior vice president,and Norton,Young,and Yeoman,the president, editorial director, and managingeditor respectively of Mitchell Manuals.280 NLRB No. 23 MITCHELL MANUALS, INC.would be able to exist as a seperate[sic] entitymaking independent decisions regarding laborconcerns.In order to structure a professional depart-ment, sufficient budgeting would be requiredto encompass:A. Professional wage standards-Minimumwage equal to the average of collision spe-cialistswithin the industry.B. Continuance of education and training.C. Participation in direct factory contact,seminars,and related autobody functions.D. Essential department expenses.An additional requirement for the depart-ment would be direct departmental interfacingwithMMX in order to maintain a balancewithin both systems, which,to this date hasnot been accomplished.Afterseveral attemps[sic] at communicatingin a professional manner through the chain ofcommand with no professional courtesy inreturn,we request you review the content ofthe above letter with a return response to usby Friday, September 7, 1984. We hope, withthis letter,we have reached a person with theauthorityto make decisions not excuses.With much concern for the industry and ourproduct,Finding that the employees'activitieswere clear-ly"concerted," the judge defined theissueaswhether the writing and distribution of the letterwas "protected"within the meaning of Section 7of the Act. Rejecting the General Counsel's con-tentions that the letter was "directly related to con-cerns about employees'wages, hours, and workingconditions,"and was an extension of the mattersdiscussed in the 30 and 31 August employee meet-ings,the judge found that the letter omitted all ref-erence to the matters discussed during those meet-ings and noted that there was no evidence that theRespondent's labor research practices,organiza-tional structure, or product were mentioned duringthose meetings. Rather,the judge found that the 4September letter was an attack on the Respondent'smanagementand product,containing"a prediction(or threat)"that Friedman's failure to establish anew department "will cause serious repercussionsinvolving manufacturers and safety standards." Thejudge found that the letter was"a complaintagainst the integrity of the Respondent's productand the competency and good faith of local man-agement-vis-a-vis conditions of employment-be-cause of management's failure to make the organi-zationalchangeswhich the writers propose[d]."Noting that there is a significant difference be-tween a concern with conditions of employment231and a personal disagreement with an employerover basic managerial guidelines and philosophy,the judge found the evidence insufficient to estab-lish that the contents of the letter were directly re-lated to the employees'work conditions,and rec-ommended dismissing the complaint.Section 7of the Actguarantees employees theright to engage in"concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection."In the instant proceeding,the partiesstipulated that the employees were discharged forcomposing and mailing the 4 September letter. Weagree with the judge's fording that these activitieswere "concerted." Contrary to the judge, however,we find that the 4 Septemberletter addressed mat-ters directly related to the employees'job interestsand is therefore protected by Section 7 of Act.In this regard,we note that not all concerted ac-tivity is protected. As the Supreme Courtstated inEastex,Inc.v.NLRB,437U.S. 556, 567-568(1978):It is true,of course, that some concerted activ-ity bearsa less immediate relationship to em-ployees' interests as employees than other suchactivity.We may assume at some point the re-lationship becomes so attenuated that an activi-ty cannot fairly be deemed to come within the"mutual aid or protection"clause.However, we believe that an analysis of the 4September letter reveals that it is directly related toconcerns about the employees'terms and condi-tionsof employment. Although the employees'message is couched in terms of criticism of Re-spondent's operations,the thrust of the letter is theemployees'proposal for increasing the professional-ism of their jobs. Paragraphs 4, 5, and 6 directlyconcern the working conditions of the employeesand specifically address typical employee concernssuch as wages, education,and training. Thus, in thelater paragraphs,the employees essentially tie theasserted defects in the labor research to what theycontend is the Respondent's poor treatment of col-lision department employees.Moreover,contraryto the judge,the letter does refer to a key issueraisedattheAugust employee meetings, i.e.,wages.And, although the letter may fail to refer tothe other job-related matters discussed by the em-ployees at the 30 and 31 Augustmeetings, it isclear that the letter was part of and related to theongoing labor dispute which became manifest atthose meetings. Indeed,in paragraph 8 the employ-ees note thattheyhad attempted on several prioroccasions to lodge protests with Respondent's man- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDagement.5Respondent has additionally failed todemonstrate that the 4 September letter used suffi-ciently opprobrious, defamatory, or malicious lan-guage to remove the employees from the protec-tion of the Act.e Moreover, we reject the Re-spondent's contention that the 4 September letter isunprotected as it contains statements which arefalse, as there is no evidence that, if false, they aredeliberately or maliciously false and it is well set-tled that the falsity of a communication does notnecessarily deprive it of its protected character.7Accordingly, in light of the foregoing, we con-clude that the Respondent violated Section 8(a)(1)of the Act by discharging employees Herwehe,Smith, and Clark for sending the 4 Septemberletter to the Respondent's chairman of the board,among others.6 See generallyAlliedAviation ServiceCo,248 NLRB 229, 231 (1980).Contrary to our dissenting colleague,our decision does not expand"protected activity"to encompass attemptsby employeestoaffectman-agement philosophy or policies. Instead,we conclude,based on the factsof this case,that the focusof the employees' letter concernedtheir termsand conditions of employment and it was therefore protectedWhile ourcolleague concedes that the letter discusses terms and conditions of em-ployment,he contends that it is unprotected because these matters do notpertain to the collision department in which the discharged employeeswork.Rather,he asserts that the letter addresses terms and conditions ina proposed new "labor department"It is clear fromthe letter, however,that the new department was proposed with the expectation that the col-lision department employees would staff the new department.And, theproposal to create the department was in the context of, and thoroughlyintertwinedwith, the letterwriters' request thattheir own jobs be up-graded by, inter alia, increased professionalism and remuneration. Ac-cordingly,while we recognize that in some instances employees'protestsmay lose theAct's protectionwhen those protests relate to managementconcerns and have only an attenuated relationship to the employees' ownterms and conditions of employment, we cannot conclude that such is thecase here.a American Hospital Assn.,230 NLRB 54 (1977).7Vender-Root Co.,237 NLRB 1175, 1177 (1978);Patterson-Sargent Co,115 NLRB1627,1629 (1956)The Respondent argues that the chairman of the board and the presi-dent of the Respondent's parent corporation are outsideof theRespond-ent'smanagement and, accordingly,the employees' communication tothem should be evaluated as if made to a third party.We note,however,that this situation is clearly distinguishable from those casescited by theRespondent which involve disparagement of the employer's product tocustomers or the public at large.Further,even to the extent that the Re-spondent's letter might be considered analogousto a thirdparty appeal,the appeal was clearly tied to the employees'own working conditionsand, as noted above,manifestly part of an ongoing labor dispute.Cf.Jef-ferson BroadcastingCo.,94 NLRB 1507, enfd. sub nom.ElectricalWorkersLocal1229v.NLRB,346 U.S. 464(1953).We also find those cases relied on by the judge insupport ofhis con-clusion to be distinguishable.InDamon House,270 NLRB 143 (1984), theGeneral Counsel failed to establish that the employees were dischargedfor protected activity because the overwhelming majority of concerns ex-pressed in the employees'letterwere not directly related to job interestsInLutheran Social Servicesof Minnesota,250 NLRB35 (1980),the em-ployees'protests fell outside the protectionof the Actbecause they con-cerned the quality of the respondent's care for socially maladjusted chil-dren rather than matters that would improve the employees'"lot as em-ployees."Finally,inNew York ChinatownSenior CitizensCoalition,239NLRB 614 (1978),the Board found that the "thrust and purpose" of theemployees'activitieswas to effect a change in the top management of theemployer for reasons not primarily related to their own working condi-tions.THE REMEDYHaving found that the Respondent interferedwith, restrained, and coerced Ernie Herwehe, GaryL. Smith, and James A. Clark in the exercise oftheir Section 7 rights by discharging them about 4September 1984, we shall order that the Respond-ent ceaseand desist therefrom and take certain ac-tions intended to effectuate the policies of the Act.We shall order the Respondent to offer Ernie Her-wehe, Gary L. Smith, and James A. Clark immedi-ate and full reinstatement to their former positionsor, if those positions no longerexist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges previouslyenjoyed and to make them whole for any loss ofearnings they may have sufferedas a resultof theirunlawful discharges, with backpay to be computedin a mannerset forth in F.W. Woolworth Co.,90NLRB 289 (1950), and with interest to be comput-ed in themannerset forth inFlorida Steel Corp.,231 NLRB 651 (1977).We shall also add the affirmative requirementthat the Respondent remove from its records anyreference to the unlawful discharges of the discri-minatees.The Respondent shall also be required toprovide written notice of such removal to the dis-criminatees,and to inform the discriminatees thatthe unlawful conduct will not be used as a basis forfuture personnel actions concerning them. SeeSter-ling Sugars,261 NLRB 472 (1982).CONCLUSIONS OF LAW1.Cordura Publications, Inc., d/b/aMitchellManuals, Inc. isan employerengaged incommercewithin themeaningof Section 2(6) and (7) of theAct.2.By discharging employees Ernie Herwehe,Gary L. Smith, and James A. Clark because oftheir protected concerted activities, the Respondenthas engaged in unfair labor practices within themeaningof Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfairlaborpracticesaffecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Cordura Publications, Inc., d/b/aMitchellManuals, Inc., San Diego, California, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Discharging employees because of their pro-tected concerted activities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex- MITCHELL MANUALS, INC.ercise of the rightsguaranteedthem by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer Ernie Herwehe, Gary L. Smith, andJamesA. Clarkimmediate and full reinstatement totheir former jobs or, if those jobsno longer exist,to substantially equivalent positions, without preju-dice to their seniority or any other rights or privi-legespreviously enjoyed, and make them whole forany loss ofearningsand other benefits suffered as aresult of the discriminationagainst them, in themanner set forth in the remedy section of the deci-sion.(b)Remove from its files any reference to theunlawful discharges of Ernie Herwehe, Gary L.Smith, and James A. Clark and notify them in writ-ing that this has been done and that their unlawfuldischargeswill not be used as a basis for futurepersonnel actions concerning them.(c) Preserve and, on request,makeavailable tothe Boardor its agentsfor examination and copy-ing,allpayroll records,socialsecurity paymentrecords, time cards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its San Diego, California facilitycopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, afterbeing signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues,Iagreewith thejudge that the Respondent did not violate Section8(a)(1) by discharging employees Herwehe, Smith,and Clark for writing a letter on 4 September 1984to the chairman of the board of the Respondent'sparent company inasmuchas itdid not constituteprotected activity.e If this Order is enforcedby a judgmentof a United States court ofappeals, thewordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "233On 30 and 31 August 1984, a group of the Re-spondent's collisiondepartment employees,includ-ing Herwehe, Smith, and Clark, met with the Re-spondent'sassistantmanaging editor Schmidt andmanagingeditorYeoman. Theydiscussed amongother items employeemorale, wage increases, andproviding employees with business cards and keys.In the afternoon of 31 August, Herwehe had ashortdiscussionwith Yeoman about the earliermeetings.Upset with Yeoman's response, Herwehesigned a note statingthat he was sick and wenthome. Clark and Smith also left work, saying theywere sick. On 4 September 1984 Herwehe, Smith,Clark, and a former employee signed and mailedthe following letter to the chairman of the board ofthe Respondent's parent company Cordura Compa-ny.Dr. Friedman;MitchellManualsCollisionEstimatingGuide, "Cordura's mainstay," as reported byForbesMagazine;iswell thought of in theautomobile industry and has much credibilityat this point.Because of our combined experience in theautomobile collision field, we the undersignedaregreatlydisturbed by the present laborpractices utilized byMitchellManuals Colli-sion Estimating Guide.In the history of the M.C.E.G., less than 2%of over 14,000 necessary time studies regard-ing labor requirements have beenattained.Lack of consideration by management for theconcerns of the industry in which we setstandards has brought about current practicesinvolving limited, inaccurate labor research.At present there is only one full time laboreditor. The suppressive actions of present man-agement inrestrainingour efforts to bringabout positive change can and will cause seri-ous repercussions involving manufacturers andsafety standards.Changesmust be made to upgrade andmaintainthe "heart" of Cordura's mainstay,not only for the credibility and future of theproduct but also for the industry and publicdepending on our expertise.Because of the individualized characteristicsof a department responsible for the credibilityof our product,a seperate[sic] labor depart-ment is essential. Using our combined 60 plusyears of actual hands on collision labor andmanagerial experience, the labor departmentwould be ableto exist asa seperate [sic] entitymaking independent decisions regarding laborconcerns. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDIn order to structure a professional depart-ment, sufficient budgeting would be requiredto encompass:A. Professional wage standards-Minimumwage equal to the average of collision spe-cialistswithin the industry.B. Continuance of education and training.C. Participation in direct factory contact,seminars, and related autobody functions.D. Essential department expenses.An additional requirement for the depart-ment would be direct departmental interfacingwithMMX in order to maintain a balancewithin both systems, which, to this date hasnot been accomplished.After several attemps [sic] at communicatingin a professional manner through the chain ofcommand with no professional courtesy inreturn,we request you review the content ofthe above letter with a return response to usby Friday, September 7, 1984. We hope, withthis letter,we have reached a person with theauthority to make decisions not excuses.With much concern for the industry and ourproduct,Herwehe, Clark, and Smith were subsequently dis-charged for writing the letter.Unlike the majority, I do not believe that theletterwas either directly related to the employees'terms and conditions of employment or any exten-sion of the matters discussed in the prior meetingswith the Respondent. In fact, none of the topicsmentioned in the 30 and 31 August meetings wereincluded in the letter. Rather, the letter concerneditself about the Respondent's organizational struc-ture. It criticized the Respondent's current laborresearch practices as limited and inaccurate. As aremedy, the letter called for the establishment of aseparate labor department to be manned by Her-wehe, Clark, and Smith, which would make inde-pendent decisions regarding labor research. It alsoset forth some of the characteristics the new de-partment shouldpossess.Although, as noted by mycolleagues, the letter mentioned wages, education,and training, it was in regard to the staffing of theproposed labor department andnotto the termsand conditions of employment of the collision de-partment employees. The majority is, therefore,mistakenwhen it states that "in the later para-graphs, the employees essentially tie the asserteddefects in the labor research to what they contendis the Respondent's poor treatment of collision de-partment employees." They are also wrong in stat-ing that the mention of wages in the letter referredto an issue raised in the August meetings betweenthe employees and the Respondent. In fact, asnoted above, it was in reference to the establish-ment of a labor department. If the majority's factu-alconclusionswere correct, I would agree withthem that Herwehe's, Clark's, and Smith's writingand distribution of the letter was protected.The letter, however, instead of relating to theemployees' working conditions, was an attempt tochange the Respondent'smanagerialpolicies andorganizational structure. Consequently, rather thanbeing distinguishable,asmy colleagues allege infootnote 7, I find that the cases cited by the judgeto be controlling.In similar circumstances to here,the Board inDamon House,270 NLRB 143 (1984),found that an employee's writing and distributing aletter attackingmanagement,inwhich the over-whelming majority of concerns expressed wherenot directly related to job interest, were unprotect-ed.Similarly, inLutheran Social Services,250NLRB 35, 42 (1980), employees attacked bothmanagement's competency and the quality of theemployer's treatment of emotionally troubled andsociallymaladjusted children. The Board adoptedthe judge's finding that protestsagainstquality ofthe employer's product and "those vested with theultimate authority to establish basicmanagerialguidelines and philosophy" were not protected.Further, inNew York Chinatown Senior Citizens Co-alitionCenter,239NLRB 614 fn. 1 (1978), theBoard found that the employer had lawfully dis-charged three employees because "the thrust andpurpose of their activities was to effect a change inthe top management of their employer." Therefore,the cases cited by the judge establish that employeeprotests, like here, against the employer's productand managementwere not protected activity.The majority's expansionof "protected activity"to encompass not only protests concerning termsand conditions of employment but also attempts toaffect ultimate management philosophy and policiesiswithout precedent. Section 7 protects employees'rights to engage in legitimate activity which couldimprove their lot as employees;' it does not protectattempts to manage the company by which theyare employed.Accordingly, inasmuch as Herwehe's, Smith's,and Clark's 4 September letter consisted of nothingmore than meddling in the Respondent's organiza-tional structure, and any mention therein of wagesand conditions of employment was part and parcelof that interference, I conclude that the writingand the distribution of the letter did not constituteprotected activity.21EastexInc. v.NLRB,437 U S.556 (1978)2GoodSamaritanHospital,265 NLRB 618,626 (1982). MITCHELL MANUALS, INC.Consequently, in agreement with the judge, Iwould find that the Respondent did not violateSection 8(a)(1) when it discharged the three em-ployees, and, accordingly, would dismiss the com-plaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge employees because oftheir protected concerted activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Ernie Herwehe, Gary L. Smith,and James A. Clark immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed and WEWILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest.WE WILL remove from our files any reference tothe discharges of Ernie Herwehe, Gary L. Smith,and James A. Clark, and notify them, in writing,that this has been done and that evidence of theunlawful discharges will not be used against themin any way.CORDURA PUBLICATIONS, INC., D/B/AMITCHELL MANUALS, INC.Robert R. Petering, Esq.,for the General Counsel.RobertW. Bell, Jr., Esq. (Gray, Cary, Ames & Frye),ofSan Diego, California, for the Respondent.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge. Thiscasewas heard in San Diego, California, on 12 and 13March 1985. The complaint was issued on 9 October1984,1 pursuant to a charge filed on 5 September and al-leges theRespondent violated Section 8(a)(1) of the Actby discharging Ernie Herwehe, Gary L. Smith, andJamesA. Clark because they concertedly complained totheRespondent regardingwages,hours, and working1All dates are in 1984unlessstated otherwise235conditions.The General Counsel and the Respondentstipulated that the three employees were discharged forauthoring and distributing a letter which the GeneralCounsel contends was protected by Section 7 of the Act,and which the Respondent argues was not protected be-cause the letter was false, malicious, and unrelated toprotected activity. All parties were afforded full oppor-tunity to appear, to introduce evidence, to examine andcross-examinewitnesses, to argue orally, and to filebriefs.Briefs were filed by the General Counsel and theRespondent and have been carefully considered.On the entire record in the case, including the demean-or of the witnesses, and having considered the posthear-ing briefs, I make the followingFINDINGS OF FACTI. JURISDICTIONIt is admitted and foundthat theRespondent is an em-ployer engaged in commerce within the meaning of Sec-tion2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Respondent is a wholly owned subsidiary of LosAngeles-based Cordura Corporation,and is engaged inthe business of publishing and distributingautomobilecollision referencemanuals usedby body shops and in-surance companies to estimate the cost of repairing auto-mobiles damaged in collisions. Barry Nordenis the Re-spondent's president,Ken Young is editor-in-chief, JayYeoman is managing editor, Phil Schmidt isassistantmanaging editor, and KeithaSeagranis theRespondent'spersonnelmanager.The alleged discriminatees are co-ordinating editor Ernie Herwehe and technical editorsJames A. Clark and Gary L. Smith. Those three, togeth-er with Clifford Jim Jr., another technical editor who re-signed from the Respondent's employ on 31 August,were the authors of the letter composed on 1 and 2 Sep-tember, and dated and mailed 4 September, which thiscase is all about. There is no dispute regarding events.On 30 August, Herwehe circulated a memorandum no-tifying employees in the collision departmentof a meet-ing that day at 1 p.m. concerning "overtime." Accordingto Herwehe, he had noticed a deterioration in the qualityand performance of the people and wanted to find outwhat was goingon.Besidesthe threediscriminatees,seven other employees and AssistantManaging EditorSchmidt attended. Herwehe characterizedthe meeting asa "bitch session." Among the items discussedwere em-ployee morale, more pay, and providing employees withbusinesscards and keys to thepremises.Schmidt in-formed the employees that he would take the matters upwithManaging Editor Yeoman on his return from juryduty.The following morning, 31 August, after Schmidt toldYeoman about the meeting the previous day, a secondmeeting washeld with the same employees with bothSchmidt and Yeoman present. The same matters werediscussed, during which time Yeoman took notes, and 236DECISIONSOF NATIONALLABOR RELATIONS BOARDthemeeting concluded with Yeoman stating that hewould take up the employees'concernswiththe neces-sary people and report back the following Friday.2Following the meeting, Herwehe, Clark, Smith, andTed Overfield, another collision department employee,went out together for lunch. Herwehe testified that afterlunch he saw Young go into Yeoman's office, observedthem laughingand joking and, although he could nothear what was said,surmisedtheywere not taking theemployees' concerns very seriously. After Young left,Herwehewent inand asked Yeoman what he thoughtabout the meeting that morning. According to Yeoman,he questioned Herwehe about what the employees weretrying to accomplish, and was told "higher wages." Al-though there is some disagreement about precisely whatYeoman responded, Herwehe told Clark and Smith thatthe most they could expect was a 1- or 2-percent raise attheir next review, which was about a year away. Ac-cording to Herwehe, he returned to his desk but was"fed up" and "pretty upset" and "just wanted to getsome timeto think about it, just get away from it," so hewrote out a note stating he did not feel well and wasgoing home, which he left on Schmidt's desk. As he wasleaving,Herwehe told Smith and Clark, and "maybe"SheilaWhite and Overfield, that he was sick and wasleaving.Clark, Smith, and Overfield then either leftnotes on Schmidt's desk or told him personally that theywere sick and leaving work.The following day, Herwehe, Clark, Smith, and Clif-ford Jim, who hadresignedfrom the Respondent'semploy on 31 August, met at Smith's house and decidedto write a letter to Dr. Norman E. Friedman, the chair-man of the board of Cordura Corporation, the parentcompany in Los Angeles.The letter was completed on Sunday, 2 September,was signed by the four authors on Tuesday, 4 Septem-ber, and mailed to Dr. Friedman early that morning byClark'swife.3Copies of the letter were also eithermailed or hand delivered to: Robert G. Sims, presidentof the parent Cordura Corporation; George C. Evanoff,the Respondent's president; John Opelt, the Respondent'ssenior vice president of finance;Malcolm Ferrier, theRespondent's senior vice president; and Barry Norton,Young, and Yeoman, the president, editorial director andmanagingdirector, respectively, of Mitchell Manuals Di-vision.The letter reads:Dr. Friedman;MitchellManuals CollisionEstimatingGuide,"Cordura'smainstay," as reported by Forbes Maga-zine; is well thought of in the automobile industryand has much credibility at this point.Because of our combined extensive experience inthe automotive collision field,we the undersignedare greatly disturbed by the present labor practicesutilized byMitchellManuals Collision EstimatingGuide.HAlthough Yeoman met again with the employees the followingFriday, the record does not disclose what, if any, action the Respondenttook with respect to the employees' concernsaMonday,3 September,was the Labor Day holiday.In the history of the M.C.E.G., less than 2% ofover 14,000 necessary time studies regarding laborrequirements have been attained.Lack of consider-ation by management for the concerns of the indus-try in which we set standards has brought aboutcurrent practices involving limited, inaccurate laborresearch.At present there is only one full timelabor editor.The suppressive actions of presentmanagement in restrainingour efforts to bring aboutpositive change can and will cause serious repercus-sions involving manufacturers and safety standards.Changes must be made to upgrade andmaintainthe "heart" of Cordura's mainstay, not only for thecredibility and future of the product but also for theindustry and public depending on our expertise.Because of the individualized characteristics of adepartment responsible for the credibility of ourproduct,a seperate[sic] labor department is essen-tial.Using our combined 60 plus years of actualhands on collision labor and managerial experience,the labor department would be able to exist as a se-perate[sic] entity making independent decisions re-garding labor concerns.In order to structure a professional department,sufficient budgetingwould be required to encom-pass:A.Professionalwage standards-Minimumwage equal to the average of collision specialistswithin the industry.B. Continuance of education and training.C. Participation in direct factory contact, semi-nars,and related autobody functions.D. Essential department expenses.An additional requirement for the departmentwould be direct departmental interfacingwithMMX in ordertomaintaina balance within bothsystems,which, to this date has not been accom-plished.After several attemps [sic] at communicating in aprofessional manner through the chain of commandwith no professional courtesy in return, we requestyou review the content of the above letter with areturn response to us by Friday, September 7, 1984.We hope, with this letter, we have reached a personwith the authority to make decisions not excuses.With much concern for the industry and ourproduct,As noted earlier, the parties stipulated that Herwehe,Clark, and Smith were terminated that morning for au-thoring and distributing the letter. Smith was told, "Youare being discharged for signing the letter and not fol-lowing the chain of command." The record also showsthat Yeoman gave Overfield a verbal warning that morn-ing concerning Friday's unauthorized absence. There isno evidence to show that Herwehe, Clark, or Smitheither sent or showed a copy of the letter to anyone out-side the Respondent'smanagement until1October,during job interviews, when they produced a copy in re-sponse to a question regarding the reasons for their dis-charge. MITCHELL MANUALS, INC.DiscussionThe General Counsel argues that the authoring andmailingof the 4 September letter to Dr. Friedman in LosAngeles was concerted activity within the meaning ofMeyers Industries,268 NLRB 493 (1984), in that it was"engagedin,with, or on behalf of other employees," andthat it was "protected" because "it is directly related toconcerns about employees'wages,hours, and workingconditions." It is contended that "the paragraphs con-taining the employees' `request' or `demands,'paragraphs5, 6, 7, and 8, deal with job-related concerns about a sep-arate labor department,wages,continuing education andtraining, participating in seminars, etc., departmental ex-penses,liaisonwithin the Mitchell Matix Department anda response by higher management and are obviously ex-tensions of the points raised in the 30 and 31 August em-ployeemeetings.These matters clearly fall within theambit of, and in fact constitute the `heart' of `protected'activity." The General Counsel also argues that the firstfour paragraphs of the letter "are connected to the di-rectly job-related subjects in that the authors assert thatthe poor quality of the Respondent's product is the resultof its poor treatment of the employees turning out theproduct."The Respondent argues that in order to avoid reprisalfor their unauthorized walkout on 31 August, "after theybelieved their demands had been rejected," Herwehe,Clark, and Smith "sought to drive a wedge betweentheir immediate supervisors and upper level management.They knew the letter they authored would be embarrass-ing and potentially harmful to existing management," asevidenced by Herwehe's acknowledgement that theletterwould be a concern to local management whomthemen feared would attempt to intercept it before itreached Dr. Friedman. Distribution of the letter, it isclaimed,isunprotected because(1) it represents an im-proper attempt to interfere in matters of managementpolicy outside the purview of Section 7 of the Act; (2) itdealt with the alleged quality of Mitchell Manuals' prod-uct vis-a-vis hours, wages, and working conditions; and(3) the letter was false and written and distributed withknowledge of such falsity or with reckless disregard forits truth or falsity, thereby showing a malicious motiveand therefore not protected activity.Itwas stipulated that Herwehe, Clark, and Smith wereterminated for composing and mailing the 4 Septemberletter to Dr. Friedman, and it is clear that these activitieswere "concerted." The Act, however, does not protectall concerted activity. "It is not a violation of the Act torestrain or coerce an employee because he engages inconcerted activity that is not protected-either, for ex-ample, because such activity contravenes another sectionof theAct or anotherstatute, or because it was not en-gaged in `for the purpose of collective bargaining orother mutual aid or protection."'Meyers Industries,supra,fn. 6. The issue here is whether the writing and distribu-tion of the letter was "protected"within the meaning ofthe "mutual aid or protection" clause of Section 7 of theAct.A detailed analysis of the letter is necessary. Para-graph 1,making referencetoForbesMagazine, notesthat the estimating guide is "Cordura's mainstay," and237refers to its high esteem in the industry. Paragraph 2,however, recites the writers' concerns regarding theCompany's labor research practices, which in paragraph3 are characterized as limited and inaccurate due to man-agement's"suppressive actions" in failing to heed thewriters' efforts to bring about an organizational change,which will"cause serious repercussions involving manu-facturers and safety standards." Paragraph 4 calls forchanges to upgradethe company'sestimating guidewhich will benefit "the industry and public."Paragraph5 calls for the establishment of a separate labor depart-mentwhich, presumably, would be comprised of thewriters and would "exist as a separate entity making in-dependent decisions"regarding labor research. Para-graph 6 outlines the writers' thoughts regarding budgetrequirements for a separate department. Paragraph 7 pro-poses "direct departmental interfacing with"MitchellMatix. Paragraph 8 alludes to the fact the writers havenot been successful in accomplishing their goal throughlocalmanagement, and expresses the hope that Dr.Friedman has authority to make "decisions" instead of"excuses," presumably resulting in the establishment ofthe new department which they will manage. The lastparagraph reiterates the theme of the entire letter, "con-cern for the industry and our product."Contrary to the General Counsel, I do not view the 4September letter as "directly related to concerns aboutemployees' wages, hours, and working conditions," noris it an obvious extension of the matters discussed in the30 and 31 August employee meetings. In contrast to thesubjectsdiscussedduring thosemeetings-employeemorale, more pay, business cards and keys to the prem-ises-the 4 September letter omits all references to them.Further, there is no evidence that the Respondent's laborresearch practices, organizational structure, or the prod-uct were mentioned in those meetings. Rather, the 4 Sep-tember letter is an attack on the Respondent's manage-ment and product, with the prediction (or threat) thatDr. Friedman's failure to consent to the establishment ofa new department manned by the writers "will cause se-rious repercussions involving manufacturers and safetystandards." Basically,the letter is a complaint against theintegrity of the Respondent's product and the competen-cy and good faith of local management-vis-a-vis condi-tions of employment-because of management's failure tomake the organizational changes which the writers pro-pose. "There is a difference, and a very significant one,between a concern with conditions of employment-ormatters that traditionally belong in collective-bargainingagreements-and personaldisagreementwith an individ-ual employer that has nothing to do with wages, workassignments, and things likethat."New York ChinatownSenior Citizens Coalition Center,239 NLRB 614 at 617(1978)."Protest againstthe quality of the product .. .and of those vested with the ultimate authority to estab-lish basic managerial guidelinesand philosophyis not ac-tivitywhich could improve the employees' `lot as em-ployees'(Eastex, Incorporated [v.NLRB,347 U.S. 556(1978)]); that sort of interest is not encompassed by the`mutual aid or protection'clause, as the Board has madeclear in the cases . . . dealing with employee efforts to 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffect 'top management."'Lutheran Social Service of Min-nesota,250 NLRB 35 at 42 (1980). Accordingly, I findthat the evidence is insufficient to establish that the con-tents of the 4 September letter were directly related tothe employees' working conditions, and hence the Gen-eral Counsel has failed to establish that the alleged discri-minatees'activities are protected by Section 7 of the Act.Damon House,270 NLRB 143 (1984). Had the 4 Septem-ber letter articulated clearly the matters discussed in the30 and 31 August meeting, presumably the evidencewould be sufficient to find that the authoring and distri-bution of it would then have been protected; and pre-sumably the authors would not have been disciplinedtherefor. In this regard, it is noted that the complaintdoes not allege, nor does the evidence establish,that anyemployeeswere disciplined for participating in theAugust meetings.It is recommended that the complaintbe dismissed.CONCLUSIONS OF LAW1.CorduraPublications,Inc., d/b/a Mitchell Manuals,Inc. is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.TheRespondent has not engaged in the unfair laborpractices alleged in the complaint.[RecommendedOrder fordismissalomitted from pub-lication.]